ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Henry Herbert Hobgood, and the Office of Disciplinary Counsel,
IT IS ORDERED that Henry Herbert Hobgood, Louisiana Bar Roll number 17613, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana